 Case 21-21351   Doc 18   Filed 05/07/21 Entered 05/07/21 17:19:51   Desc Main
                            Document     Page 1 of 4




KC Garner, #13936
Brian Wurtz, #11436
Beehive Advocates
10907 South State Street
Sandy, Utah 84070
Telephone: (801) 432-2975
Facsimile: (801) 528-3092

Attorneys for Debtors


              IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                    Case No. 21-21351

WILLIAM R. DUNCAN                         Chapter 13
AMY D. DUNCAN
                                          Judge: WILLIAM T. THURMAN
Debtors.
                                          Filed Electronically


                    OBJECTION TO MOTION TO DISMISS


  William and Amy Duncan (“Debtors”), by and through counsel,

hereby object to the Motion to Dismiss (Docket Entry 13) filed

by Quality Auto Finance, LLC (“Creditor”) based on bad faith as

serial filers and move the Court for an order: 1) denying the

Motion to Dismiss; 2) allowing the case to proceed to

confirmation with 180 day lockout language to protect creditors.

In support thereof, Debtors represent as follows:

  1. Debtors filed for Chapter 13 bankruptcy on April 2, 2021.

  2. On April 20, 2021 Creditor filed a Motion to Dismiss


                                      1
Case 21-21351   Doc 18   Filed 05/07/21 Entered 05/07/21 17:19:51   Desc Main
                           Document     Page 2 of 4




    pursuant to 11 U.S.C. § 1307(c) for bad faith as serial

    filers (Docket Entry 13).

 3. Debtors have attempted to resolve their financial issues by

    filing Chapter 13 cases beginning in 2017. In most of these

    cases, the Debtors were attempting to retain and pay for 2

    vehicles, which caused the payments to be unstainable with

    their income.

 4. In addition to the high payments, Debtors have both struggled

    to maintain steady income during the prior cases, which caused

    them to fail out of previous cases early.

 5. In the present case, Debtor now has access to a work vehicle,

    which has allowed the Debtors to attempt to keep and pay for

    one vehicle, which has reduced the monthly plan payment to an

    amount that fits in their budget.

 6. Additionally, Debtors have obtained steady jobs in 2021,

    which will provide sufficient income to maintain the payments

    in the present case.

 7. Debtors originally had two vehicles financed by Creditor, but

    have surrendered one vehicle back to Creditor, so there is

    only one vehicle at risk for Creditor.




                                     2
Case 21-21351   Doc 18   Filed 05/07/21 Entered 05/07/21 17:19:51      Desc Main
                           Document     Page 3 of 4




 8. Since Debtors have surrendered one vehicle previously and

    have made a good faith effort to succeed in this case by

    making the filing fee payment timely and paying the initial

    plan payment, Debtors believe a more equitable solution would

    be   to   allow   the   case   to      proceed      to   confirmation     with

    protective    language    that     would     prevent     the   Debtors    from

    filing a new case if the present case dismisses early.

 9. Debtors request that if this case is allowed to proceed, that

    if the case is dismissed for any reason before the Debtors

    have made 6 months of plan payments and turned over to the

    Trustee any tax refunds required from their 2020 taxes, that

    the Debtors would be barred from refiling any case for 180

    days from the dismissal.

 10. Alternatively, if the Court deems it appropriate, Debtors

    would propose to surrender the vehicle to Creditor and be

    allowed to proceed in the case without that vehicle in the

    plan, with appropriate protective lockout language to protect

    other unsecured creditors.

 11. Debtors    believe     allowing       the   case   to   proceed   with   the

    protective 180 day lockout language will allow the Debtors to

    move forward with the reorganization of debts that they need,



                                       3
 Case 21-21351   Doc 18   Filed 05/07/21 Entered 05/07/21 17:19:51   Desc Main
                            Document     Page 4 of 4




     as well as protect and pay Quality Auto Finance and all of

     Debtors’ other creditors.

     THEREFORE, Debtors respectfully request that the Court

enter an order denying Quality Auto Finance’s Motion to Dismiss.

     Dated this 7th day of May, 2021.



                                    Beehive Advocates


                                     /s/___________________
                                    Brian Wurtz
                                    Attorney for Debtors




                                      4
